 Case 2:21-cv-00151-GZS Document 5 Filed 06/11/21 Page 1 of 2                       PageID #: 13




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


                                              )
MATTHEW GARDNER,                              )
                                              )
               Plaintiff                      )
                                              )
v.                                            )               No. 2:21-cv-00151-GZS
                                              )
ANDREW SHERIFF,                               )
                                              )
               Defendant                      )



             ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS

       On June 9, 2021, Andrew Sheriff removed this forcible entry and detainer matter from state

court. See Notice of Removal (ECF No. 1). Despite being the only named defendant in the matter,

Sheriff filed a notice of removal signed by him and an individual named Mike R. Johannes. See id.

at 3; Complaint for Forcible Entry and Detainer (ECF No. 1-1). Sheriff offered no explanation for

including Johannes’s signature on the notice of removal, but he did reference a related case

currently pending in this court (Sheriff et al. v. Gardner et al., 2:21-cv-00115-GZS) in which he

and Johannes appear together as pro se plaintiffs. See Notice of Removal at 1-2.

       On June 10, 2021, Johannes filed an application to proceed in forma pauperis purportedly

on Sheriff’s behalf; the application, however, is signed only by Johannes. See Motion for Leave

to Proceed In Forma Pauperis (ECF No. 4). Because Johannes does not purport to be a licensed

attorney, he may not act on Sheriff’s behalf in this matter. See 28 U.S.C. § 1654 (“In all courts of

the United States the parties may plead and conduct their own cases personally or by counsel . . . .”

(emphasis added)); O’Diah v. Volkswagen of Amer., Inc., 91 F. App’x 159, 160 (1st Cir. 2004)

(holding that section 1654 bars “a non-lawyer from representing anyone but himself”). For this

                                                  1
 Case 2:21-cv-00151-GZS Document 5 Filed 06/11/21 Page 2 of 2                     PageID #: 14




reason, I DENY the application to proceed in forma pauperis, DIRECT that the Clerk’s Office

promptly provide Sheriff with another application to proceed in forma pauperis, and DIRECT

that, no later than June 25, 2021, Sheriff either file such an application – personally or through

licensed counsel – or pay this court’s $402 filing fee, failing which I will recommend that this

matter be remanded to state court.

                                            NOTICE


        A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum,
within fourteen (14) days after being served with a copy thereof. A responsive memorandum
shall be filed within fourteen (14) days after the filing of the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.


       Dated this 11th day of June, 2021.


                                                     /s/ John H. Rich III
                                                     John H. Rich III
                                                     United States Magistrate Judge




                                                2
